Case: 09-11128     Document: 00511640015         Page: 1     Date Filed: 10/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 21, 2011
                                     No. 09-11128
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BRYAN MUNSON EWING,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:09-CR-2-1


Before BENAVIDES, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Bryan Munson Ewing has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Ewing has filed a response. The record is insufficiently developed to permit
consideration of Ewing’s claim that his guilty plea was made under coercion and
duress. See United States v. Corbett, 742 F.2d 173, 176-78 (5th Cir. 1984). He
may raise such a claim in a 28 U.S.C. § 2255 motion. See id. at 178 n.11.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 09-11128    Document: 00511640015      Page: 2   Date Filed: 10/21/2011

                                  No. 09-11128

Likewise, the record is insufficiently developed to allow consideration at this
time of Ewing’s claim of ineffective assistance of counsel; such a claim generally
“cannot be resolved on direct appeal when the claim has not been raised before
the district court since no opportunity existed to develop the record on the merits
of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.
2006) (internal quotation marks and citation omitted).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Ewing’s response.       We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH
CIR. R. 42.2.




                                        2